DETAILED ACTION
Response to Amendment
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments filed 08/31/2021 have been fully considered.
The rejection of claim 19 under 35 USC § 112 has been withdrawn in view of the amendment.
Regarding the rejections of claim 1 under 35 U.S.C. 102(a)(2) as being anticipated by Dailianas et al. (US9805345B1), Applicant argues on page 10 the term "failure" in Dailianas refers to a failure of the allocated computing resources to meet contractual requirements, not to a hardware or software failure.
Applicant’s arguments are persuasive. Claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Dailianas in view of Fildebrandt et al. (US20200186422A1) wherein Fildebrandt is relied upon to disclose “an outlier event corresponding to a resource failure malfunctioning computing resource for a pod running an instance of the containerized application.”

Next, Applicant argues on page 10 that Fildebrandt does not describe a horizontal pod autoscaler providing input to a scale function in a resource controller to adjust the number of pods for an application.
In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Dailianas is combined with Fildebrandt to disclose “detecting, using a horizontal pod autoscaler, an outlier event corresponding to a malfunctioning computing resource for a pod running an instance of the containerized application; providing, using the horizontal pod autoscaler, input to the scale function based on the outlier event for the scale function to make an adjustment to the number of instances of the containerized application” as follows:
Dailianas discloses “detecting, using a horizontal pod autoscaler, an outlier event for a pod running an instance of the containerized application; providing, using the horizontal pod autoscaler, input to the scale function based on the outlier event for the scale function to make an adjustment to the number of instances of the containerized application” by showing in [col 39 lines 42-46] the system is able to scale an application horizontally (auto-scale); [col 6 lines 23-24] shows a failure of the first computing workload to meet the defined QoS requirement; [col 30 lines 9-11] shows the decisions to scale out will apply to SEs.
Dailianas fails to teach “an outlier event corresponding to a malfunctioning computing resource for a pod running an instance of the containerized application.”
Fildebrandt remedies the deficiency in Dailianas by showing “an outlier event corresponding to a malfunctioning computing resource for a pod running an instance of the containerized application” in [Abstract] that the resource is assigned by a container orchestration service to one or more pods; para [0045, 0050] shows in case of a detection of any pod crash, a platform scaler is triggered by the scaling module to create new pods.
One skilled in the art would be motivated to substitute the failure in Dailianas ([col 6 lines 23-24]) with the pod crash in Fildebrandt (para [0045, 0050]) in order for the container orchestration service 112 scaling module 116 to create new pods in the deployed pods/containers (Fildebrandt; para [0050].) Dailianas and Fildebrandt combined discloses the limitations above of the claim.
As to any argument not specifically addressed, they are the same as those discussed above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dailianas et al. (US9805345B1) in view of Fildebrandt et al. (US20200186422A1).
Regarding claim 1, Dailianas discloses a system comprising ([col 39 line 43] shows a system to scale an application): 
a processing device ([col 40 lines 42-46]); and 

accessing a resource utilization metric for a containerized application running in a cloud system that includes a container orchestration platform [platform manager] ([col 8 line 4] shows a platform manager in a container system; [col 2 lines 10-14] shows one or more containers, each of which is allocated exclusive access to compute resources, using a separate name space, that it may use to execute applications or programs, as if it was a separate operating system; [col 9 lines 65-67, col 10 lines 1-3] shows the software system 200 also may be used to monitor performance and resource utilization; [col 15 lines 48-50] shows a server may be shared by 10-100 containers, which preferably utilize no more than 50% of its capacity to avoid congestion); 
provisioning, using a scale function in a resource controller, a number of instances of the containerized application ([col 8 lines 32-33] shows resource scaling in the virtualization environment; [col 39 lines 1-17] shows horizontally-scaled applications are scaled by provisioning additional application components and dividing the work to be done among the old and new components; application A1 is associated with a first virtual machine VM1 (or alternatively, a container); [col 31 lines 26-54] shows the process 1400 concerns creating a new instance of a SE (service entity) by scaling out, or adding more application components; [col 32 lines 58-60] shows the decision to create another instance (scale out) of the Application Server); 
determining an autoscaled value for a number of pods [Service Entities (SEs)] for the instances of the containerized application to maintain a target value for the resource utilization metric ([col 2 lines 10-14] shows one or more containers, each of which is allocated exclusive access to compute resources, using a separate name space, that it may use to execute applications or programs; [col 29 line 67; col 30 line 1] shows a Service Entity (SE) is a Virtual Machine or a Container; [col 31 lines 26-27] shows the process 1400 concerns creating a new instance of a SE; [col 32 lines 58-61] shows scaling SEs to create another instance (scale out) of an application; [col 39 lines 42-46] shows the system is able to scale an application either vertically (reconfigure) or horizontally (auto-scale) to achieve a target Quality of Service (QoS), e.g. determining an autoscaled value to achieve a target QoS);

providing, using the horizontal pod autoscaler, input to the scale function based on the outlier event for the scale function to make an adjustment to the number of instances of the containerized application ([col 39 lines 42-46] shows the system is able to scale an application horizontally (auto-scale); [col 32 lines 57-60] shows the decision to create another instance (scale out) of the Application Server); 
adjusting, using the resource controller and based on the adjustment to the number of instances, the autoscaled value for the number of pods for the containerized application running in the cloud system [col 32 lines 57-60] shows the decision to create another instance (scale out) of the Application Server); and 
scaling the number of pods for the containerized application running in the cloud system in accordance with the autoscaled value ([col 32 lines 57-60] shows the decision to create another instance (scale out) of the Application Server; [col 39 lines 42-46] shows the system is able to scale an application to achieve a target Quality of Service (QoS), e.g. in accordance with the autoscaled value to achieve a target QoS.)

Dailianas discloses an outlier event as a failure to meet the defined QoS ([col 6 lines 23-24]) but fails to teach to an outlier event corresponding to a malfunctioning computing resource for a pod running an instance of the containerized application.
However, Fildebrandt discloses an outlier event corresponding to a malfunctioning computing resource [pod crash] for a pod running an instance of the containerized application ([Abstract] shows the resource is assigned by a container orchestration service to one or more pods; para [0045, 0050] shows in case of a detection of any pod crash, a platform scaler is triggered by the scaling module to create new pods.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the failure in Dailianas ([col 6 lines 23-24]) with the pod crash in Fildebrandt (para 

Regarding claim 2, Dailianas-Fildebrandt as applied to claim 1 discloses the target value of the resource utilization metric is determined so as to maintain the resource utilization metric within a preselected range of the target value (Dailianas; [col 4 lines 50-51] shows QoS requirements are specified using Service Level Agreements (SLAs); [col 21 lines 44-45] shows keeping the SLA performance within a desired tolerance range.)

Regarding claim 3, Dailianas-Fildebrandt as applied to claim 1 discloses the outlier event comprises an ejection [suspending or terminating a container] out of or an insertion [creating a new instance of a SE] into a pool of pods for instances of the containerized application (Dailianas; [col 31 lines 26-27] shows the process 1400 concerns creating a new instance of a SE, or suspending the operation of an existing SE; [col 26 lines 1-2] shows to terminate containers, or to disallow their re-activation.)

Regarding claim 4, Dailianas-Fildebrandt as applied to claim 3 discloses the cloud system is configured to perform the ejection based on at least one of a failure rate, a number of consecutive failures, or a percentage of failed operations of the instance (Fildebrandt; para [0045, 0050] shows in case of a detection of any pod crash, a platform scaler is triggered by the scaling module to create new pods. Dailianas; [col 26 lines 46-53] shows the container repeats its attempts to acquire resources, but doubles the waiting period between repetitions with every failure. If failures persist beyond some timeout period, the container abandons attempts to launch and begins to terminate), and 
wherein cloud system is configured to perform the insertion after a specified amount of time has passed from an ejection (Dailianas; [col 26 lines 46-53] shows the container repeats its attempts to acquire resources, but doubles the waiting period between repetitions with every failure. If failures persist beyond some timeout period, the container abandons attempts to launch and begins to terminate; [col 13 lines 49-58] shows the software system creating a second instance and switching to the second instance of upon detecting the failure of the first instance.)

Regarding claim 7, Dailianas-Fildebrandt as applied to claim 1 discloses the horizontal pod autoscaler is configured to provide the input to the scale function in response to a network proxy detecting the outlier event (Fildebrandt; [Abstract] shows the resource is assigned by a container orchestration service to one or more pods; para [0045, 0050] shows in case of a detection of any pod crash, a platform scaler is triggered by the scaling module to create new pods.)

Regarding claims 8-11 claims 8-11 are method claims. These method claims require limitations that are similar to those recited in the system claims 1-4 to carry out the method steps.  And since the reference of Dailianas-Fildebrandt teaches the system that carries out the method including limitations required to carry out the method steps, therefore the method claims 8-11 would have also been anticipated in view of the structure disclosed in Dailianas-Fildebrandt.

Regarding claim 13, Dailianas-Fildebrandt as applied to claim 8 discloses adjusting the autoscaled value comprises using the horizontal pod autoscaler to provide the input to the scale function in response to a network proxy detecting the outlier event (Fildebrandt; [Abstract] shows the resource is assigned by a container orchestration service to one or more pods; para [0045, 0050] shows in case of a detection of any pod crash, a platform scaler is triggered by the scaling module to create new pods.)

Regarding claims 14-16, claims 14-16 are directed to a computer-readable medium. Claims 14-16 require limitations that are similar to those recited in the system claims 1-3 to carry out the method steps.  And since the reference of Dailianas-Fildebrandt teaches the system that carries out the method including limitations required to carry out the method steps, therefore claims 14-16 would have also been anticipated in view of the structure disclosed in Dailianas-Fildebrandt.

Regarding claim 17, Dailianas-Fildebrandt as applied to claim 16 discloses the malfunctioning computing resource is indicated by at least one of a failure rate, a number of consecutive failures, or a percentage of failed operations of the instance and an insertion occurs a specified amount of time after an 

Regarding claim 20, Dailianas-Fildebrandt as applied to claim 14 discloses the processing device to use the horizontal pod autoscaler to provide the input to the scale function in response to a network proxy detecting the outlier event (Dailianas; [col 39 lines 42-46] shows the system is able to scale an application horizontally (auto-scale); [col 32 lines 57-60] shows the decision to create another instance (scale out) of the Application Server). Fildebrandt; para [0045, 0050] shows in case of a detection of any pod crash, a platform scaler is triggered by the scaling module to create new pods.)

Claims 5-6, 12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dailianas in view of Fildebrandt, further in view of Mestery et al. (US10764244B1).
Regarding claim 5, Dailianas-Fildebrandt as applied to claim 1 fails to teach the resource controller is configured to provide a service mesh that interconnects the instances of the containerized application, wherein the input is provided to the scale function using the service mesh.
However, Mestery discloses the resource controller is configured to provide a service mesh that interconnects the instances of the containerized application, wherein the input is provided to the scale function using the service mesh ([col 11 lines 61-65] shows an orchestration system 304 may work in coordination with the service mesh 302 for deployment, scaling, and management of containerized applications such as in the containers 330a-c of the service mesh 302.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Dailianas-Fildebrandt with the teaching of Mestery in order to deliver a pervasive layer of services across all environments that containerized applications and microservices can be connected to the service mesh (Mestery; [col 4 lines 51-53]).

Regarding claim 6, Dailianas-Fildebrandt-Mestery as applied to claim 5 discloses the containerized application comprises a microservice, the system further comprising a network proxy configured to detect the outlier event using the service mesh (Mestery; [col 4 lines 24-46] shows a "service mesh" is employed to manage and deliver the microservices; [col 9 lines 31-60] shows the management layer 202 can abstract the complexities and dependencies of the layers in the service mesh and provide a user with tools and workflows to manage conditions of the network, services, errors, notifications, alerts, and so forth.)

Regarding claim 12, Dailianas-Fildebrandt as applied to claim 8 discloses detecting the outlier event comprises monitoring a network proxy configured to detect the outlier event (Fildebrandt; para [0045, 0050] shows in case of a detection of any pod crash, a platform scaler is triggered by the scaling module to create new pods.)
Dailianas-Fildebrandt fails to teach the containerized application comprises a microservice, the method further comprising providing a service mesh for the microservice, and wherein detecting the outlier event comprises monitoring a network proxy configured to detect the outlier event using the service mesh.
However, Mestery discloses the containerized application comprises a microservice, the method further comprising providing a service mesh for the microservice ([col 11 lines 61-65] shows an orchestration system 304 may work in coordination with the service mesh 302 for deployment, scaling, and management of containerized applications such as in the containers 330a-c of the service mesh 302; [col 4 lines 45-46] shows a "service mesh" is employed to manage and deliver the microservices), and 
wherein detecting the outlier event comprises monitoring a network proxy configured to detect the outlier event using the service mesh (Mestery; [col 9 lines 56-60] shows the management layer 202 can abstract the complexities of the service mesh and provide a user with tools to manage conditions of the network, services, errors, notifications, alerts, and so forth.)
The pod crash in Dailianas-Fildebrandt (Fildebrandt; para [0050]) is mapped to the error in Mestery ([col 9 lines 56-60].) It would have been obvious to one of ordinary skill in the art before the 

Regarding claim 18, Dailianas-Fildebrandt as applied to claim 14 fails to teach the processing device to control deployment of the instances of the containerized application in a service mesh.
However, Mestery discloses the processing device to control deployment of the instances of the containerized application in a service mesh ([col 11 lines 61-65] shows an orchestration system 304 may work in coordination with the service mesh 302 for deployment, scaling, and management of containerized applications such as in the containers 330a-c of the service mesh 302.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Dailianas-Fildebrandt with the teaching of Mestery in order to deliver a pervasive layer of services across all environments that containerized applications and microservices can be connected to the service mesh (Mestery; [col 4 lines 51-53]).

Regarding claim 19, Dailianas-Fildebrandt-Mestery as applied to claim 18 discloses the containerized application comprises a microservice and the program code that is executable by the processing device causes the processing device to use a network proxy configured to detect the outlier event by monitoring the service mesh (Mestery; [col 4 lines 24-46] shows a "service mesh" is employed to manage and deliver the microservices; [col 9 lines 31-60] shows the management layer 202 can abstract the complexities and dependencies of the layers in the service mesh and provide a user with tools and workflows to manage conditions of the network, services, errors, notifications, alerts, and so forth.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442